DAVIDSON, Judge.
Murder is the offense; the punishment, twenty-five years in the State penitentiary.
*162The record is before us without a statement of facts. Certain exceptions were reserved to the court’s charge, as shown by a bill' of exception. In the absence of a statement of facts, such exceptions to the charge cannot be appraised.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.